Citation Nr: 1114867	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-30 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the appellant if any further action is required on his part.  


FINDING OF FACT

There is no competent evidence of record linking any currently existing hearing loss for VA purposes to the Veteran's active duty service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's military service, and sensorineural hearing loss may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims folder, the Board finds that the appellant has been notified of the applicable laws and regulations which set forth the criteria for entitlement to VA benefits.  Specifically, the discussion in a November 2008 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to service connection for bilateral hearing loss.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after complete notification of the Veteran's rights under the VCAA.  The VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under these circumstances, the Board finds that all notification and development action needed to render a fair decision on the claim has been accomplished and that adjudication of the claim, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice of what types of information and evidence were needed to substantiate his claim and also was provided with notice of the types of evidence necessary to establish a rating and effective date for the disability on appeal in the November 2008 VCAA letter.

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board finds that there has been compliance with the assistance provisions set forth in the new law and regulation.  The Veteran has been an afforded appropriate VA examination.  The examination was based on a review of the evidence in the claims file and on physical examination of the Veteran.  The examiner provided the Board with pertinent evidence regarding the Veteran's hearing acuity and also provided an opinion as to the etiology of the hearing loss.  The etiology opinion was supported by an adequate rationale with reference to pertinent clinical findings.  The requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No additional pertinent evidence has been identified by the appellant as relevant to the issue decided herein for which attempts to obtain the evidence have not been made.  Under the circumstances of this particular case, no further action is necessary to assist the appellant.


Competency and Credibility

The appellant can attest to factual matters of which he had first-hand knowledge, e.g., experiencing tinnitus during active duty and experiencing post service hearing loss.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the appellant as a lay person has not been shown to be capable of making medical conclusions; thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the appellant is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  The Court found the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence.

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as varicose veins, the appellant is not competent to provide evidence as to more complex medical questions and is not competent to provide an opinion as to the etiology of any currently existing hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  


Entitlement to service connection for bilateral hearing loss.  

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  The Veteran's exposure to acoustic trauma while on active duty is conceded based on his participation in combat as evidenced by his receipt of the Combat Infantryman's Badge.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous system, such as a sensorineural hearing loss, may also be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether an appellant has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board finds that service connection is not warranted for bilateral hearing loss.  

The service treatment records were silent as to complaints of, diagnosis of or treatment for hearing loss.  Clinical evaluation of the Veteran's ears was determined to be normal at the time of the October 1965 entrance examination.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
5
0
LEFT
10
0
0
0
0

The above audiometric data has been converted from ASA units to ISO units.  

The Veteran denied having or ever having had ear trouble on the Report of Medical History he completed in October 1965.  

Clinical evaluation of the Veteran's ears was determined to be normal at the time of the Veteran's discharge examination which was conducted in April 1968.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
Not reported
5
LEFT
5
0
0
Not reported
0

The Veteran denied having, or ever having had, ear trouble on a Report of Medical History he completed in October 1965.  

In August 2008, the Veteran submitted his claim of entitlement, in pertinent part, to service connection for bilateral hearing loss.  

On VA examination in December 2008, the Veteran reported that he first noticed his hearing loss approximately 15 years prior to the examination.  He had difficulty understanding in noise and groups of people.  He also reported a history of unprotected exposure to hazardous military noise as well as civilian noise.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
35
50
60
LEFT
30
25
30
45
55

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 94 percent in the left ear.  The pertinent diagnosis was mild to moderately severe sensorineural hearing loss in both ears with good speech recognition scores in the right ear and excellent in the left ear.  With regard to the etiology of the hearing loss, the examiner noted that hearing tests were within normal limits at the time the Veteran entered active duty and at the time he separated from active duty.  The examiner found this clearly indicates the Veteran's hearing loss did not occur while in the military and it was less likely as not that his hearing loss is service connected.  The Board places great probative value on this examination report.  It was based on an examination of the Veteran and a review of the claims file.  The opinion as to the etiology of the hearing loss was supported by the rationale that there was no evidence of hearing loss during active duty.  The Veteran's statements as to the symptomatology he experiences (hearing loss did not begin until many years after discharge) supports this diagnosis.  

The only evidence of record which links currently existing hearing loss to the Veteran's active duty service is the Veteran's own allegations.  Significantly, the Board finds the Veteran is a lay person.  As set out above, he is not competent to provide a complex diagnosis.  The Veteran is competent to report on when he noted the presence of hearing loss but he is not competent to opine as to the etiology of the hearing loss.  In the current case, the Veteran has indicated that his hearing loss began many years after his discharge.  This allegation weighs against a finding that the hearing loss was linked to active duty and also weighs against a finding that there was any continuity of symptomatology of hearing loss from the time of the Veteran's discharge until the present.  There is no evidence of record which documents continuity of hearing loss symptomatology from the time of discharge to the present.  

The Board finds that service connection is not warranted for bilateral hearing loss.  The only competent medical evidence of record with regard to the etiology of the hearing loss indicates that the disorder was not linked to the Veteran's active duty service.  The Veteran's opinion as to the etiology of his hearing loss is without probative value.  

The Board is aware that the Veteran participated in combat and is aware of the provisions relating to in-service injuries which are reported to be due to combat.  The Board has conceded that the Veteran was exposed to acoustic trauma while on active duty.  Significantly, the Veteran has not indicated that he had had hearing loss since active duty.  His report of symptomatology is that he noticed the disorder many years after discharge.  The Veteran's participation in combat does not change the outcome of this decision.  

There is no competent evidence of record documenting the presence of sensorineural hearing loss for VA purposes within one year of the Veteran's discharge which would allow for a grant of service connection for hearing loss on a presumptive basis.  There is no medical evidence dated within one year of the Veteran's discharge which includes any evidence pertaining to audiological evaluations and the Veteran has not alleged that he had had hearing loss since the time of discharge.  Service connection is not warranted for hearing loss on a presumptive basis.  


ORDER

Entitlement to service connection for bilateral hearing loss is not warranted.  The appeal is denied.  


REMAND

The Veteran is claiming entitlement to service connection for tinnitus.  He has consistently reported that he had experienced tinnitus since he was involved in combat during active duty.  The Veteran's participation in combat is confirmed by his receipt of the Combat Infantryman's Badge.  

A VA examination was conducted in December 2008 to determine the etiology of the tinnitus.  At that time, the Veteran informed the examiner that his tinnitus began during active duty.  The examiner noted that the Veteran's military records did not reference problems with tinnitus and that he had had several years of civilian noise exposure which, the examiner opined, is a more likely contributor to the tinnitus.  The examiner opined, therefore, that it was less likely than not that the tinnitus is service connected.  

The Board finds the report of the December 2008 VA examination to be deficient for ratings purposes.  The examiner failed to take into account the Veteran's report that his tinnitus began during active duty.  The Veteran is competent to report such symptomatology and there is nothing in the claims file to suggest that the Veteran is not accurate in reporting that he first noticed tinnitus after participation in combat.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Based on the above, the Board finds the claims file should be returned to the examiner who conducted the December 2008 VA examination and request that he prepare an addendum to the examination report which takes into account the Veteran's competent reports of in-service tinnitus symptomatology.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for tinnitus since his discharge from active duty.  After securing any necessary releases, obtain those records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  

2.  Return the claims file to the examiner who conducted the December 2008 VA audiological examination and request that he provide an addendum to the examination which takes into account all the evidence of record to include the Veteran's reports of tinnitus symptomatology being present during active duty and thereafter.  The examiner must be informed that the Veteran is competent to report that he has had tinnitus since his active duty service and that his exposure to acoustic trauma while on active duty is conceded.  The examiner must reconcile, to the extent possible, any conflicting evidence of record.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater degree of probability) that currently existing tinnitus was etiologically related to the Veteran's active duty service.  

If the examiner who conducted the December 2008 VA examination is not available, arrange to have the claims file reviewed by a suitably qualified health care professional and request that he answer the question set out above.  The Veteran's claims file must reviewed by the examiner in conjunction with the examination, and any indicated studies should be completed.  If this examiner determines that he/she cannot provide an opinion without physical examination of the Veteran, this should be scheduled.  

Inform the examiner that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  

A detailed rationale, including pertinent findings from the record, must be provided for all opinions provided.  If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.

3.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to service connection for tinnitus.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


